Fein, J. (concurring).
I concur that there should be a reversal in the light of People v Alexander (37 NY2d 202) which I believe requires the conclusion that the mere passing of glassine envelopes is insufficient to establish probable cause.
In Alexander the majority stated (pp 203-204): "In addition to the officer’s observation of 'a quantity’ of glassine envelopes, a 'telltale sign of heroin’ (People v Corrado, 22 NY2d 308, 313; see, also, United States v Moon, 306 F2d 412, 414, cert den 371 US 935; United States v Moon, 351 F2d 464, 465, cert den 383 US 929), it was found that the arresting officer was trained and experienced in narcotics police work (People v Valentine, 17 NY2d 128) and, perhaps most important, that, prior to the arrest, the defendant dropped or threw the *125envelopes, thereby evincing a consciousness of guilt upon seeing the approaching uniformed officer (People v Butterly, 25 NY2d 159, 162-163).” (Emphasis supplied.) (See People v Oden, 36 NY2d 382, 385, 386; People v Corrado, 22 NY2d 308, 312, 313; People v Goss, 67 AD2d 876.)